Title: From Alexander Hamilton to Timothy Pickering, 5 October 1780
From: Hamilton, Alexander
To: Pickering, Timothy


                  
                     Dr Sir
                     Hd Qrs Octr 5 80
                  
                  I am directed by The General to inform you in confidence, that
                     the army will march from its present groundas soon as the weather permits—You
                     will make your arrangements accordingly—When the weather clears, if you will
                     call at Head Quarters, you will be informed of the particular disposition. I am
                     Dr Sir Yr Obed. Serv. 
                  
                     A. Hamilton
                     Aide De Camp
                  
               